


FOURTH AMENDMENT TO PROPERTY MANAGEMENT AND SERVICES AGREEMENT

 

This Fourth Amendment to Property Management and Services Agreement (“Fourth
Amendment”) is made and entered into as of March 1, 2009 (the “Effective Date”)
by and between Glenborough, LLC, a Delaware limited liability company
(“Glenborough”) and Rancon Realty Fund V, a California limited partnership
(“Rancon”).

 

RECITALS

 

Rancon and Glenborough’s predecessor in interest Glenborough Properties, L.P.
entered into that certain Property Management and Services Agreement dated July
30, 2004 (the “Original Agreement”), which agreement has been modified to date
by that certain First Amendment to Property Management and Services Agreement
dated as of September 30, 2005 (the “First Amendment”), that certain Second
Amendment to Property Management and Services Agreement dated as of December 1,
2005 (the “Second Amendment”), and that certain Third Amendment to Property
Management and Services Agreement, dated as of May 1, 2006 (the “Third
Agreement”). The term “Agreement”, as modified by this Fourth Amendment, will
refer to the Original Agreement as modified by the First, Second and Third
Amendments.

 

Glenborough Properties, L.P.’s rights and obligations under the Agreement were
assigned to Glenborough, LLC by way of that certain Assignment dated as of
November 29, 2006.

 

Glenborough and Rancon now desire to further modify and amend the Agreement as
follows:

 

AGREEMENT

 

 

1.

The Asset and Partnership Services Fee as described in Section 7.1.2 of the
Agreement shall be reduced from $300,000 per year to $250,000 per year,
effective as of the date first above written.

 

 

2.

The Property Management Fee as described in Section 7.1.1 of the Agreement shall
be reduced from 3% of Gross Rental Revenue to 2.5% of Gross Rental Revenue,
effective as of the date first above written.

 

 

3.

The fee payable for lease renewals and expansions as described in Section
7.1.3(a)(2) shall be reduced from 2.5% of base rent due during the renewal
period and/or attributable to the expansion area during the term of the lease to
2% of such amounts, effective as of the date first above written.

 

--------------------------------------------------------------------------------


 

4.

The Sales Fee previously payable to Glenborough per Section 7.1.3(b) shall be
reinstated effective as of the date hereof and shall remaining place throughout
the term of the Agreement, but in an amount equal to 1% on all property sales,
rather than 2% on improved property or 4% on unimproved property.

 

 

5.

The Term of the Agreement as defined in Section 2.1 is hereby extended to the
earlier to occur of (i) 11:59 p.m. on December 31, 2015 or (ii) the completion
of the sale of all of the real property assets of Rancon and its subsidiaries to
unaffiliated third parties and the payment to Glenborough of the Dissolution Fee
described in Section 7.1.3(d) of the Agreement, and any references to annual
renewal/termination rights are hereby deleted.

 

 

6.

Exhibit A to the Agreement is hereby deleted and replace with the Exhibit A
attached hereto.

 

 

7.

Except to the extent modified herein, all other terms, covenants and conditions
of the Agreement shall remain in full force and effect.

 

GLENBOROUGH:

RANCON:

 

GLENBOROUGH, LLC

RANCON REALTY FUND V,

A Delaware limited liability company

a California limited partnership

 

By:

/s/ Andrew Batinovich

By:

/s/ Daniel L. Stephenson

 

Andrew Batinovich

Daniel L. Stephenson

 

President and CEO

General Partner

 

 

 

By:

RANCON FINANCIAL CORPORATION, a California corporation, General Partner


By: /s/ Daniel L. Stephenson
       Daniel L. Stephenson
       President

 

 

 

 

 